 



Exhibit 10.2



 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 29,
2017, by and among ATRM Holdings, Inc., a Minnesota corporation (the “Company”),
Lone Star Value Investors, LP, a Delaware limited partnership (“LSVI”), and Lone
Star Value Co-Invest I, LP, a Delaware limited partnership (“LSV Co-Invest I”,
and together with LSVI, “Lone Star Value”).

 

W I T N E S S E T H:

 

WHEREAS, this Agreement is made in connection with that certain Exchange
Agreement, dated as of September 29, 2017 (the “Exchange Agreement”), pursuant
to which, the Company has agreed to issue to Lone Star Value a total of 132,548
shares (the “Shares”) of the Company’s 10.00% Series B Cumulative Preferred
Stock, par value $0.001 per share (the “Preferred Stock”), in exchange for
unsecured promissory notes made by the Company and held by Lone Star Value; and

 

WHEREAS, the rights, preferences and restrictions of the Preferred Stock are set
forth in the Statement of Designation of 10.00% Series B Cumulative Preferred
Stock of the Company (the “Statement of Designation”).

 

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Exchange Agreement and
this Agreement, the Company and Lone Star Value agree as follows:

 

1. Certain Definitions. Capitalized terms used herein and not otherwise defined
shall have the meaning ascribed thereto in the Exchange Agreement or the
Statement of Designation, as applicable. As used in this Agreement, the
following terms shall have the following respective meanings:

 

“Closing” and “Closing Date” shall have the meanings ascribed to such terms in
the Exchange Agreement.

 

“Commission” or “SEC” shall mean the U.S. Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act (as
defined below).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Holder” and “Holders” shall include Lone Star Value and any transferee or
assignee thereof owning or having the right to acquire Registrable Securities
(as defined below) which securities have not been sold to the public and to whom
the registration rights conferred by this Agreement have been transferred in
compliance with this Agreement; provided that neither such person nor any
affiliate of such person is registered as a broker or dealer under Section 15(a)
of Exchange Act, or a member of the Financial Industry Regulatory Authority.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of the effectiveness of
such registration statement or document.

 

 

 

 

“Registrable Securities” shall mean: (i) the Shares held by a Holder; and (ii)
any other securities issued as (or issuable upon the conversion or exercise of
any warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, the
Shares; provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been sold in a
transaction in which the Holder’s rights under this Agreement were not assigned,
(B) have not been disposed of pursuant to a registration statement declared
effective by the SEC, (C) have not been sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act so that
all transfer restrictions and restrictive legends with respect thereto are
removed upon the consummation of such sale and (D) may not be disposed of under
Rule 144 without restriction.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
connection with each Holder’s registration rights under this Agreement,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

 

“Regulation D” shall mean Regulation D as promulgated pursuant to the Securities
Act, and as subsequently amended.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Selling Expenses” shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for Holders not included within “Registration Expenses.”

 

2. Registration Requirements.

 

(a) At any time after October 15, 2018, upon the written request of the Holders
of at least sixty-six and two thirds percent (66 2/3%) of the Registrable
Securities then outstanding, the Company shall prepare and file with the SEC a
registration statement on Form S-3 (or on Form S-1 if the Company is then
ineligible to use Form S-3) pursuant to Rule 415 under the Securities Act
covering resales by the Holders as selling stockholders (not underwriters) of
the Registrable Securities (the “Registration Statement”) as soon as reasonably
practicable following the Company’s receipt of such written request, but in no
event later than sixty (60) days thereafter. Thereafter the Company shall use
its reasonable best efforts to cause such Registration Statement and other
filings to be declared effective as soon as possible, and in any event no later
than the following date, as appropriate (the “Required Effective Date”): (A) if
the SEC notifies the Company that the SEC will not review the Registration
Statement, the Required Effective Date shall be five (5) days after the SEC
provides such notification, or (B) if the SEC notifies the Company that it will
review the Registration Statement, then the Required Effective Date shall be
sixty (60) days after the Company receives the first written comments on the
Registration Statement from the SEC. Without limiting the foregoing, the Company
will promptly respond to all SEC comments, inquiries and requests, and shall
request acceleration of effectiveness at the earliest possible date.

 

2

 

 

(b) In connection with the registration of any Registrable Securities, the
Company shall, as soon as practicable:

 

(i) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement and notify the Holders of the filing and effectiveness of
such Registration Statement and any amendments or supplements.

 

(ii) Furnish to each Holder that has Registrable Securities included in the
Registration Statement such number of copies of a current prospectus conforming
with the requirements of the Securities Act, copies of the Registration
Statement, any amendment or supplement thereto and any documents incorporated by
reference therein and such other documents as such Holder may reasonably require
in order to facilitate the disposition of Registrable Securities owned by such
Holder.

 

(iii) Register and qualify the securities covered by such Registration Statement
under the securities or blue sky laws of all domestic jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

 

(iv) Notify promptly each Holder that has Registrable Securities included in the
Registration Statement of the happening of any event (but not the substance or
details of any such event) of which the Company has knowledge as a result of
which the prospectus (including any supplements thereto or thereof) included in
such Registration Statement, as then in effect, includes an untrue statement of
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing (each an “Event”), and use its best efforts to
promptly update and/or correct such prospectus. Each Holder will hold in
confidence and will not make any disclosure of any such Event and any related
information disclosed by the Company.

 

(v) Notify each Holder of the issuance by the SEC or any state securities
commission or agency of any stop order suspending the effectiveness of the
Registration Statement or the threat or initiation of any proceedings for that
purpose. The Company shall use its best efforts to prevent the issuance of any
stop order and, if any stop order is issued, to obtain the lifting thereof at
the earliest possible time.

 

(vi) List the Registrable Securities covered by such Registration Statement with
all securities exchange(s) and/or markets on which the Common Stock is then
listed, to the extent such listing is permissible under the rules of such
securities exchange or market, and prepare and file any corresponding required
filings with such securities exchange or market.

 

3

 

 

(c) Notwithstanding the obligations under Section 2(b)(iv) or any provision of
this Agreement, if (i) in the good faith judgment of the Company, following
consultation with legal counsel, it would be detrimental to the Company and its
stockholders for resales of Registrable Securities to be made pursuant to the
Registration Statement due to the existence of a material development or
potential material development involving the Company that the Company would be
obligated to disclose in the Registration Statement, which disclosure would be
premature or otherwise inadvisable at such time or would have a material adverse
effect upon the Company and its stockholders, or (ii) in the good faith judgment
of the Company, it would adversely affect or require premature disclosure of the
filing of a Company-initiated registration of any class of its equity
securities, then the Company will have the right to suspend the use of the
Registration Statement for a period of not more than thirty (30) consecutive
calendar days, but only if the Company reasonably concludes, after consultation
with outside legal counsel, that the failure to suspend the use of the
Registration Statement as such would create a risk of a material liability or
violation under applicable securities laws or regulations.

 

(d) During the registration period, the Company will make available, upon
reasonable advance notice during normal business hours, for inspection by any
Holder whose Registrable Securities are being sold pursuant to a Registration
Statement, all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as
reasonably necessary to enable each such Holder to exercise its due diligence
responsibility in connection with or related to the contemplated offering. The
Company will cause its officers, directors and employees to supply all
information that any Holder may reasonably request for purposes of performing
such due diligence.

 

(e) Each Holder will hold in confidence, use only in connection with the
contemplated offering and not make any disclosure of all Records and other
information that the Company determines in good faith to be confidential, and of
which determination the Holders are so notified, unless (i) the disclosure of
such Records is necessary to avoid or correct a misstatement or omission in any
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court or government body of competent
jurisdiction, (iii) the information in such Records has been made generally
available to the public other than by disclosure in violation of this or any
other agreement (to the knowledge of the relevant Holder), (iv) the Records or
other information was developed independently by the Holder without breach of
this Agreement, (v) the information was known to the Holder before receipt of
such information from the Company, or (vi) the information was disclosed to the
Holder by a third party not under an obligation of confidentiality. However, a
Holder may make disclosure of such Records and other information to any
attorney, adviser, or other third party retained by it that needs to know the
information as determined in good faith by the Holder (each, a “Holder
Representative”), if the Holder advises each Holder Representative of the
confidentiality provisions of this Section 2(e), but the Holder will be liable
for any act or omission of a Holder Representative relative to such information
as if the act or omission was that of the Holder. The Company is not required to
disclose any confidential information in the Records to any Holder unless and
until such Holder has entered into a confidentiality agreement (in form and
substance satisfactory to the Company) with the Company with respect thereto,
substantially to the effect of this Section 2(e). Unless legally prohibited from
so doing, each Holder will, upon learning that disclosure of Records containing
confidential information is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at the Company’s expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, the Records
deemed confidential. Nothing herein will be deemed to limit the Holders’ ability
to sell Registrable Securities in a manner that is otherwise consistent with
applicable laws and regulations.

 

4

 

 

(f) If the Holders become entitled, pursuant to an event described in clause
(ii) of the definition of Registrable Securities, to receive any securities in
respect of Registrable Securities that were already included in a Registration
Statement, subsequent to the date such Registration Statement is declared
effective, and the Company is unable under the securities laws to add such
securities to the then effective Registration Statement, the Company shall
promptly file, in accordance with the procedures set forth herein, an additional
Registration Statement with respect to such newly Registrable Securities. The
Company shall use its reasonable best efforts to cause any such additional
Registration Statement, when filed, to become effective within sixty (60) days
of the date that the need to file the Registration Statement arose. All of the
registration rights and remedies under this Agreement shall apply to the
registration of such newly reserved shares and such new Registrable Securities.

 

3. Expenses of Registration. All Registration Expenses in connection with any
registration, qualification or compliance with registration pursuant to this
Agreement shall be borne by the Company, and all Selling Expenses of a Holder
shall be borne by such Holder.

 

4. Registration on Form S-3. The Company shall use its reasonable best efforts
to take such action as is necessary to enable the Holders to utilize Form S-3
for the sale of their Registrable Securities.

 

5. Registration Period. The Company shall use its reasonable best efforts to
maintain the effectiveness of any Registration Statement until the earlier of
such time that all of the Registrable Securities covered thereby (x) have been
sold by the Holders or (y) are permitted to be disposed of by each Holder under
Rule 144 without restriction.

 

5

 

 



6. Indemnification.

 

(a) Company Indemnity. The Company will indemnify each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, within the meaning of Section 15 of the Securities Act and the
rules and regulations thereunder, with respect to which registration,
qualification or compliance has been effected pursuant to this Agreement, and
each underwriter, if any, and each person who controls, within the meaning of
Section 15 of the Securities Act and the rules and regulations thereunder, any
underwriter, against all claims, losses, damages and liabilities (or actions in
respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in any final prospectus (as
amended or supplemented if the Company files any amendment or supplement thereto
with the SEC), Registration Statement filed pursuant to this Agreement or any
post-effective amendment thereof or based on any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances under
which they were made, or any violation by the Company of the Securities Act or
any state securities law or in either case, any rule or regulation thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or compliance,
and will reimburse each Holder, each of its officers, directors, agents and
partners, and each person controlling each of the foregoing, for any reasonable
legal fees of a single counsel and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (i) any untrue statement or omission based
upon written information furnished to the Company by such Holder or underwriter
(if any) therefor and stated to be specifically for use therein, (ii) any
failure by any Holder to comply with prospectus delivery requirements or the
Securities Act or Exchange Act or any other law or legal requirement applicable
to them or any covenant or agreement contained in the Exchange Agreement, the
Statement of Designation or this Agreement or (iii) an offer of sale of the
Shares occurring during a period in which sales under the Registration Statement
are suspended as permitted by this Agreement. The indemnity agreement contained
in this Section 6(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent will not be unreasonably withheld).

 



(b) Holder Indemnity. Each Holder will, severally but not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify the
Company, each of its directors, officers, agents and partners, and any other
stockholder selling securities pursuant to the Registration Statement and any of
its directors, officers, agents, partners, and any person who controls such
stockholder within the meaning of the Securities Act or Exchange Act, and each
underwriter, if any, of the Company’s securities covered by such a Registration
Statement, each person who controls the Company or such underwriter within the
meaning of Section 15 of the Securities Act and the rules and regulations
thereunder, each other Holder (if any), and each of their officers, directors
and partners, and each person controlling such other Holder(s) against all
claims, losses, damages and liabilities (or actions in respect thereof) arising
out of or based on (i) any untrue statement (or alleged untrue statement) of a
material fact contained in any such final prospectus (as amended or supplemented
if the Company files any amendment or supplement thereto with the SEC),
Registration Statement filed pursuant to this Agreement or any post- effective
amendment thereof or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statement therein not misleading in light of the circumstances under which they
were made or (ii) failure by any Holder to comply with prospectus delivery
requirements or the Securities Act, Exchange Act or any other law or legal
requirement applicable to them or any covenant or agreement contained in the
Exchange Agreement, the Statement of Designation or this Agreement, and will
reimburse the Company and such other Holder(s) and their directors, officers and
partners, underwriters or control persons for any reasonable legal fees or any
other expenses reasonably incurred in connection with investigating and
defending any such claim, loss, damage, liability or action, in each case to the
extent, but only to the extent, that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in such final prospectus
(as amended or supplemented if the Company files any amendment or supplement
thereto with the SEC), Registration Statement filed pursuant to this Agreement
or any post-effective amendment thereof in reliance upon and in conformity with
written information furnished to the Company by such Holder and stated to be
specifically for use therein, and provided that the maximum amount for which
such Holder shall be liable under this indemnity shall not exceed the net
proceeds received by the Holders from the sale of the Registrable Securities
pursuant to the registration statement in question. The indemnity agreement
contained in this Section 6(b) shall not apply to amounts paid in settlement of
any such claims, losses, damages or liabilities if such settlement is effected
without the consent of such Holder (which consent shall not be unreasonably
withheld).

 

6

 

 

(c) Procedure. Each party entitled to indemnification under this Section 6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim in any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
be unreasonably withheld), and the Indemnified Party may participate in such
defense at its own expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 6 except to the extent
that the Indemnifying Party is materially and adversely affected by such failure
to provide notice. No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Indemnified Party shall furnish such non-privileged information
regarding itself or the claim in question as an Indemnifying Party may
reasonably request in writing and as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.

 

7. Contribution. If the indemnification provided for in Section 6 herein is
unavailable to the Indemnified Parties in respect of any losses, claims, damages
or liabilities referred to herein (other than by reason of the exceptions
provided therein), then each such Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities as
between the Company on the one hand and any Holder(s) on the other, in such
proportion as is appropriate to reflect the relative fault of the Company and of
such Holder(s) in connection with the statements or omissions which resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company on the one hand and
of any Holder(s) on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by such Holder(s).

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Section 6(a) or 6(b) hereof had been available under the circumstances.

 

7

 

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
(even if the Holders were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraphs. The amount
paid or payable by an Indemnified Party as a result of the losses, claims,
damages and liabilities referred to in the immediately preceding paragraphs
shall be deemed to include, subject to the limitations set forth above, any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section, no Holder shall be required to
contribute any amount in excess of the amount equal to the net proceeds received
by such Holder from the sale of Registrable Securities pursuant to the
registration statement in question. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

8. Survival. The indemnity and contribution agreements contained in Sections 6
and 7 shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement and (ii) the consummation of the sale or initial
successive resales of the Registrable Securities.

 

9. Information by Holders. As a condition to the obligations of the Company to
complete any registration pursuant to this Agreement with respect to the
Registrable Securities of each Holder, such Holder will furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended methods of disposition of the Registrable Securities held by it as is
reasonably required by the Company to effect the registration of the Registrable
Securities. At least ten (10) business days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder whether or not such Holder has elected to have any of
its Registrable Securities included in the Registration Statement. If the
Company has not received the requested information from a Holder by the business
day prior to the anticipated filing date, then the Company may file the
Registration Statement without including Registrable Securities of that Holder.

 

10. Further Assurances. Each Holder will cooperate with the Company, as
reasonably requested by the Company, in connection with the preparation and
filing of any Registration Statement hereunder, unless such Holder has notified
the Company in writing of such Holder’s irrevocable election to exclude all of
such Holder’s Registrable Securities from such Registration Statement.

 

11. Suspension of Sales. Upon receipt of any notice from the Company under
Section 2(b)(iv) or 2(c), each Holder will immediately discontinue disposition
of Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until (i) it receives copies of a supplemented or amended
prospectus contemplated by Sections 2(b)(iv) or (ii) the Company advises the
Holder that a suspension of sales under Section 2(c) has terminated. If so
directed by the Company, each Holder will deliver to the Company (at the expense
of the Company) or destroy all copies in the Holder’s possession (other than a
limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

 

8

 

 

12. Transfer or Assignment. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and permitted assigns. The rights granted to the Holders by the
Company under this Agreement to cause the Company to register Registrable
Securities may be transferred or assigned (in whole or in part) to a transferee
or assignee of the Registrable Securities, and all other rights granted to the
Holders by the Company hereunder may be transferred or assigned to any
transferee or assignee of the Registrable Securities; provided in each case that
(i) the Company is given written notice by the Holder at the time of or within
ten (10) days after such transfer or assignment, stating the name and address of
said transferee or assignee and identifying the securities with respect to which
such registration rights are being transferred or assigned and (ii) the
transferee or assignee of such rights agrees in writing to be bound by the
registration provisions of this Agreement. In each case, such rights may only be
transferred together with the underlying Registrable Securities in a transfer
permitted by the Securities Act and applicable state securities laws.

 

13. Miscellaneous.

 

(a) Remedies. The Company and the Holders acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to seek an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.

 

(b) Jurisdiction. Each of the Company and the Holders (i) hereby irrevocably
submits to the exclusive jurisdiction of the United States District Court, the
New York state courts and other courts of the United States sitting in New York,
New York for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement and (ii) hereby waives, and agrees not to assert in
any such suit action or proceeding, any claim that it is not personally subject
to the jurisdiction of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. The Company and the Holders consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this paragraph shall affect or limit any right to
serve process in any other manner permitted by law.

 

(c) Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing by facsimile, mail or personal delivery and shall
be effective upon actual receipt of such notice. The addresses for such
communications shall be:

 

9

 

 

If to the Company:

 

ATRM Holdings, Inc.

5215 Gershwin Avenue N.

Oakdale, Minnesota 55128

Attention: Daniel M. Koch, President and Chief Executive Officer

 

with a copy to (which copy shall not constitute notice):

 

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10022

Facsimile: (212) 451-2222

Attention: Adam W. Finerman, Esq.

 

If to a Holder:

 

The Holder’s address or facsimile number set forth on the Holder’s signature
page to this Agreement.

 

Any party hereto may from time to time change its address for notices by giving
at least five (5) days’ written notice of such changed address to the other
parties hereto.

 

(d) Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter. The representations and warranties and the agreements and
covenants of the Company and each Holder contained herein shall survive the
Closing.

 

(e) Execution in Counterpart. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, it
being understood that all parties need not sign the same counterpart.

 

(f) Signatures. Facsimile signatures shall be valid and binding on each party
submitting the same.

 

(g) Entire Agreement: Amendment. This Agreement, together with the Exchange
Agreement and the agreements and documents contemplated hereby and thereby,
contains the entire understanding and agreement of the parties, and may not be
amended, modified or terminated except by a written agreement signed by the
Company and the Holders of at least a majority of the outstanding Registrable
Securities.

 

(h) Governing Law. This Agreement and the validity and performance of the terms
hereof shall be governed by and construed in accordance with the laws of the
State of New York applicable to contracts executed and to be performed entirely
within such state, except to the extent that the law of the State of Minnesota
regulates the Company’s issuance of securities.

 

10

 

 

(i) Jury Trial. EACH PARTY HERETO WAIVES THE RIGHT TO A TRIAL BY JURY.

 

(j) Force Majeure. The Company shall not be deemed in breach of its commitments
under this Agreement and no payments by the Company as set forth in Section 2
shall be required if the Company is unable to fulfill its obligations hereunder
in a timely fashion if the SEC or any applicable securities exchange is closed
or operating on a limited basis as a result of the occurrence of a Force
Majeure. As used herein, “Force Majeure” means war or armed hostilities or other
national or international calamity, or one or more acts of terrorism, which are
having a material adverse effect on the financial markets in the United States.
Furthermore, any payments owed as a result of Section 2 shall not accrue during
any period during which the Company’s performance hereunder has been delayed or
the Company’s ability to fulfill its obligations hereunder has been impaired by
a Force Majeure.

 

(k) Titles. The titles used in this Agreement are used for convenience only and
are not to be considered in construing or interpreting this Agreement.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  COMPANY:       ATRM HOLDINGS, INC.       By:

/s/ Daniel M. Koch

  Name: Daniel M. Koch   Title: President and Chief Executive Officer

 

















  HOLDERS:       LONE STAR VALUE INVESTORS, LP   By: Lone Star Value Investors
GP, LLC,   Its General Partner   

 

  By: /s/ Jeffrey E. Eberwein   Name: Jeffrey E. Eberwein   Title: Manager

 

  Address: 53 Forest Avenue, 1st Floor     Old Greenwich, Connecticut 06870  
Facsimile: (203) 990-0727

 

  LONE STAR VALUE CO-INVEST I, LP   By: Lone Star Value Investors GP, LLC,   Its
General Partner       By: /s/ Jeffrey E. Eberwein   Name: Jeffrey E. Eberwein  
Title: Manager

 

  Address: 53 Forest Avenue, 1st Floor     Old Greenwich, Connecticut 06870  
Facsimile: (203) 990-0727

 

   

  

